Citation Nr: 1615009	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to December 1961.  He died in February 2011, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Following a September 2013 video conference hearing, the Board issued a December 2014 decision and remand wherein it denied entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318 (West 2014) and remanded the cause of death claim to the RO, via the Appeal Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran died in February 2011.  The cause of death was determined to be pulmonary embolism. 

2.  The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1131, 1310, 1312, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A June 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the United States Court of Appeals for Veterans Claims (Court) has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The June 2011 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death and what information and evidence was needed to support a claim of service connection for cause of death based on a previously service-connected condition, as is the case in this matter.  As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate her claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA treatment records.  The appellant has also submitted several personal statements as well as statements from the Veteran's family members in support of her claim. She has not identified any additionally available evidence for consideration.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) requires that the veterans law judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2013, the appellant was assisted by a representative from Disabled American Veterans.  That representative pursued a line of questioning directed to elicit the appellant's contentions regarding her claim of service connection for cause of death.  The representative and the undersigned VLJ asked questions regarding the Veteran's history of PTSD symptoms and the appellant's beliefs as to how those symptoms caused or contributed to the Veteran's cause of death.  The undersigned also informed the appellant that she had an opportunity to submit additional evidence in support of her claim.  To that end, she submitted three lay statements from various family members who knew the Veteran.  There was no pertinent evidence identified by the appellant or her representative that might have been overlooked or may have substantiated the claim.  Neither the appellant nor her representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA has conducted medical inquiry in the form of VA medical opinions in March 2012, October 2012 and April 2015 in connection with the appellant's cause of death claim.  38 U.S.C.A. § 5103A.  As the VA medical professionals who administered each opinion considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Pursuant to the Board's December 2014 decision and remand, the AMC was directed to obtain an opinion from the physician who authored the March 2012 and October 2012 medical opinions, or a suitable substitute.  The doctor was to provide an opinion on the issue of whether it is at least as likely as not that the Veteran's service-connected PTSD caused or materially contributed to or permanently worsened the pulmonary embolism that was the cause of the Veteran's death.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The Veteran was afforded a new VA opinion in April 2015, wherein the medical professional reviewed the claims file and offered an opinion as to the etiology of the Veteran's pulmonary embolism, and in particular opined as to whether the PTSD caused or contributed to the pulmonary embolism.  In light of the fact that the medical professional carried out a thorough review of the claims file and explicitly discussed those details outlined in the Board's remand in her rationale, the Board finds that the AMC substantially complied with the Board's remand directives.

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Certain diseases, to include organic heart conditions, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The appellant asserts that the Veteran's service-connected post-traumatic stress disorder (PTSD) caused or contributed to his death.  Specifically, she contends that his PTSD was so debilitating that it caused immobility which either led to or exacerbated the health issues, including chronic obstructive pulmonary disease (COPD), which ultimately resulted in the Veteran's death. 

After a full review of the record, including all medical evidence as well as lay statements from the appellant and various members of the Veteran's family, the Board finds that service connection for the cause of the Veteran's death must be denied. 

The Veteran died in February 2011, approximately fifty years after his separation from service, at the age of 68.  The Veteran's death certificate listed his cause of death as pulmonary embolism and respiratory arrest.  

The appellant's contention, essentially, is that the pulmonary embolism and respiratory arrest were secondary to the Veteran's service-connected PTSD.  The appellant has not argued, and the evidence does not otherwise suggest, that either pulmonary embolism and respiratory arrest were incurred in service or are otherwise directly related to service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The appellant has submitted statements from family members who knew the Veteran in support of her assertion that the Veteran's PTSD materially contributed to his ultimate cause of death by pulmonary embolism and respiratory arrest.  In statements dated in September 2013, the Veteran's sister, sister-in-law, and step-daughter all related the fact that they knew that the Veteran was diagnosed with PTSD and that he was extremely withdrawn during the final years of his life, to the point where he would only leave his bedroom for a few minutes each day.  In addition, the Veteran's sister, who stated that she is a retired registered nurse, offered the opinion that "debilitating depression is a significant cause for immobility, which in turn could have been a contributing factor in [the Veteran's] death."  In support thereof, she discussed the fact that "immobility can cause a DVT [deep vein thrombosis], which in turn can travel to the lungs." 

The appellant herself has also submitted several personal statements.  In a May 2011 statement, the appellant related her experiences with the Veteran after his PTSD diagnosis in 2003, and described how he gradually came to be more and more withdrawn until finally he stopped leaving his bedroom unless coaxed out by her.  Specifically, she asserted that the Veteran's lack of mobility due to constantly lying in bed resulted in blood clots which eventually spread to his lungs.  Thereafter, in a September 2013 statement, the appellant reasserted her belief that the Veteran's immobility as a result of his PTSD ultimately led to his death by pulmonary embolism and respiratory arrest.  In support thereof, the appellant enclosed several medical articles which she purported showed a connection between PTSD and pulmonary embolism. 

The appellant also testified at a hearing before the undersigned in September 2013.  During the hearing, she stated that she cared for the Veteran for several years leading up to his death, and that he lay immobile in his bed for the large majority of each day.  The appellant also stated that she talked to the coroner for Veteran who told her that the Veteran's pulmonary embolism was caused by a blood clot and that the Veteran's lack of mobility likely resulted in the formation of the blood clot.  

The appellant and the Veteran's relatives who submitted statements are competent to report on things which are capable of observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, their statements reflecting the Veteran's behavior are competent and probative of the Veteran's general demeanor and day-to-day functioning.  However, there is no evidence in the record which indicates that the appellant or the Veteran's relatives are competent enough through expertise or knowledge to conclude that the Veteran's PTSD caused or was a contributing factor of the pulmonary embolism that was the cause his death.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  This type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease.  The Board recognizes that the Veteran's sister is a registered nurse, but again the appellant has not set forth any evidence to support a determination that the Veteran's sister has type of the medical experience sufficient to provide a competent opinion regarding the connection between PTSD and pulmonary embolism.  Accordingly, associating the Veteran's service-connected PTSD with the onset of pulmonary embolism is well beyond the lay competence of the appellant and the Veteran's family members, and thus their assertions to that effect are of no probative value in supporting the appellant's claim.

The appellant has submitted four internet articles and/or studies regarding the connection between PTSD and pulmonary embolism.  An article from the website eHealthMe simply lists the occurrence of pulmonary embolism amongst those people in a FDA study who also had PTSD. There is an archived page from the website MedicalNewsToday which describes what a pulmonary embolism is and what can lead to a pulmonary embolism.  In an abstract of a study by the Johns Hopkins University School of Medicine, the researchers apparently concluded that "physical inactivity accounted for a significant proportion of the risk of cardiovascular mortality due to depressive symptoms in older adults, regardless of coronary heart disease status."  Finally,  there is an article attributed to the National Institute of Mental Health which lists the symptoms of PTSD.  

The Board has considered the medical literature submitted, but finds that it is of only minimal probative value.  The subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks, 12 Vet. App. at 316-17.  Here, no such medical opinion has been associated with the record.  Furthermore, only the Johns Hopkins University School of Medicine abstract even sets forth a medical conclusion which aligns with the appellant's contentions, but as it is only an abstract of a study, there is no way to evaluate the conclusions set forth, especially in light of the fact that there is no medical opinion in the record which corroborates the conclusion.  As a result, the submitted materials carry minimal probative weight for the purposes of establishing a nexus between the Veteran's terminal pulmonary embolism and his service-connected PTSD.

As for the appellant's assertions that the coroner told her that the Veteran's immobility led to the development of a blood clot that ultimately caused the pulmonary embolism which ended his life, the Board finds her assertions credible.  That being said, the coroner prepared a death certificate that does not list PTSD or immobility as significant conditions contributing to death.  The appellant has not submitted any statement from the coroner or any other medical professional which associates PTSD and immobility as contributing causes of the Veteran's pulmonary embolism.  Although the Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, without any additional medical evidence to support the connection between PTSD and pulmonary embolism, the Board finds the appellant's assertions regarding the coroner's statements relating the Veteran's immobility to the likely development of blood clots to have little probative value. 

Of record are the opinions of two VA healthcare providers.  In March 2012, a VA medical professional reviewed the claims file and offered the opinion that pulmonary embolism was less likely than not proximately due to or the result of the Veteran's PTSD.  In support thereof, the medical professional stated that the Veteran's PTSD had been stable for many years and that there was insufficient evidence to suggest a link between PTSD symptoms and physical inactivity.  Furthermore, the medical professional noted that the VA treatment records document the fact that the Veteran's movement had slowed and that he was forced to use a wheelchair and/or a walker due to shortness of breath related to COPD.  The medical professional concluded by noting that the Veteran's physical issues were noted to be increasing in severity. 

The same VA medical professional who authored the March 2012 VA opinion was asked to provide an addendum opinion responsive to the appellant's contentions and her submitted medical literature.  To that end, the VA medical professional highlighted the fact that the Veteran's assigned global assessment of functioning (GAF) scores in the years leading up to his death had actually increased (thereby indicating improvement in the Veteran's overall mental health).  Simultaneously, as the VA medical professional noted, the Veteran was being treated for physical conditions, including back pain, dyspnea, and Parkinson's symptoms, which were increasing in severity.  According to the VA medical professional's review, the treatment records document the fact that the Veteran was hospitalized for exacerbation of COPD just prior to his death.  The VA medical professional reasserted her opinion that the Veteran's PTSD symptoms were less likely than not a substantial contributor to his death. 

Following the December 2014 Board decision and remand, the Veteran's claim file was evaluated by another VA medical professional for the purpose of considering the appellant's contentions in light of the statements from the Veteran's family members.  After a review of the claims file, including the aforementioned statements, the medical professional offered the opinion that it is less likely than not "that the Veteran's mental health condition, to include PTSD, related to, caused and/or aggravated his cause of death, pulmonary embolism".  She also offered the opinion that "it is at least as likely than not that the Veteran's progressive COPD and cardiovascular failure related to and caused his vegetative state of immobility prior to his death."  In support of her opinions, the VA medical professional first noted the fact that VA treatment records indicate the fact that the Veteran was hypertensive and supramorbidly obese, and that the respiratory care records document his recurrent "arrival via wheelchair" and inability to ambulate.  In addition, she cited to medical literature which listed major risk factors of pulmonary embolism to include obesity, hypertension, and heavy smoking, all of which the Veteran had a medical history of.  Furthermore, she reiterated the fact that the Veteran's mental health records documented slight improvement in the years leading up to his death.  

The assertion of the appellant and the Veteran's family members that his PTSD caused or contributed to the pulmonary embolism must be considered in light of both VA medical professionals' opinions that the Veteran's pulmonary embolism was less likely the not related to his PTSD and instead was more likely caused by a combination of factors, including his documented COPD.  A VA medical professional's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, both VA medical professionals' opinions are based on a review of the claims file, to include the statements and medical literature submitted by the appellant and the Veteran's family members.  The opinions are contradicted by no probative evidence other than the assertions made by the appellant and the Veteran's family members.  The Board therefore finds that the VA medical professionals' opinions are more probative of whether the Veteran's PTSD caused or materially contributed to his death by pulmonary embolism, and accordingly, that the preponderance of the evidence is against the appellant's claim of service connection for the cause of death. 

The law is clear that the record must show that a disorder or disease incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  Given the absence of such evidence in this case, service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


